Case 1:18-cv-02437-JPH-MJD Document 146 Filed 10/15/20 Page 1 of 2 PageID #: 1022




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  JASON SETH PERRY,                                    )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )      No. 1:18-cv-02437-JPH-MJD
                                                       )
  FRANK LITTLEJOHN, et al.                             )
                                                       )
                               Defendants.             )

                                               Order

         The Court has ruled on the defendants' motion for summary judgment. Accordingly, the

  plaintiff's motion to supplement reply to defendants' motion for summary judgment, dkt. [144], is

  denied as moot.

  SO ORDERED.
  Date: 10/15/2020




                                                 1
Case 1:18-cv-02437-JPH-MJD Document 146 Filed 10/15/20 Page 2 of 2 PageID #: 1023




  Distribution:

  JASON SETH PERRY
  138925
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                          2
